CONSULTING AGREEMENT


CONSULTING AGREEMENT dated as of January 28, 2011 (the “Agreement”) by and
between James D. Davidson (the “Consultant”) and California Gold Corp. (the
“Company”).
 
WHEREAS, the Company desires to continue to engage the Consultant as the
Company’s Chief Executive Officer (“CEO”) to provide services to the Company
that are ordinarily and customarily performed by a CEO, and the Consultant is
willing to continue to be engaged by the Company as a consultant and to serve as
the CEO of the Company, on the terms and conditions set forth below;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Company and the Consultant agree as follows:
 
1.           Consulting.               The Company hereby continues to retain
the Consultant, and the Consultant hereby agrees to continue to make himself
available as a consultant to the Company, upon the terms and subject to the
conditions contained herein.
 
2.           Duties of Consultant.             (a)           During the
Consulting Term (as hereinafter defined), the parties agree that the Consultant
shall serve as the Company’s CEO and shall perform all the duties that are
ordinarily and customarily performed by a CEO, provided that the Consultant
shall not be required to undertake duties not reasonably within the scope of the
duties of a CEO.
 
(b)         The Consultant’s services shall be performed primarily at the
Consultant’s offices that are located in Wellington, FL.  The parties
acknowledge, however, that the Consultant may be required to travel in
connection with the performance of his duties hereunder.


3.           Term.           Subject to the provisions for termination
hereinafter provided, the term of this Agreement shall commence on February 1,
2011 (the “Effective Date”) and shall continue for a minimum period of 12 months
(the “Minimum Period”) and thereafter upon the mutual agreement of the Company
and the Consultant (the “Consulting Term”).


4.           Compensation.          In consideration of the services to be
rendered by the Consultant hereunder, the Company will pay the Consultant a
monthly fee of $5,000, beginning February 2011.


5.           Termination.              If the Consultant should become unable to
serve as CEO or should fail to perform any of the obligations hereunder for any
cause including death or disability, always in the sole judgment and decision of
the Company, then the Company shall have the right to terminate this agreement
on five days prior written notice.  The Consultant shall have the right to
resign at any time upon 30 days prior written notice.  The Company may in its
discretion and at its option terminate this Agreement at any time after the
Minimum Period upon five (5) days prior written notice to the Consultant.


 
 

--------------------------------------------------------------------------------

 
 
6.           Reimbursement.       The Company will reimburse the Consultant for
all reasonable pre-approved out-of-pocket expenses incurred in connection with
this Agreement.
 
7.           Confidential Information.       The Consultant recognizes and
acknowledges that by reason of Consultant’s retention by and service to the
Company before, during and, if applicable, after the Consulting Term, the
Consultant will have access to certain confidential and proprietary information
relating to the Company’s business, which may include, but is not limited to,
trade secrets, trade “know-how,” product development techniques and plans,
formulas, customer lists and addresses,  financing services, funding programs,
cost and pricing information, marketing and sales techniques, strategy and
programs, computer programs and software and financial information (collectively
referred to as “Confidential Information”).  The Consultant acknowledges that
such Confidential Information is a valuable and unique asset of the Company and
Consultant covenants that she will not, unless expressly authorized in writing
by the Company, at any time during the Consulting Term use any Confidential
Information or divulge or disclose any Confidential Information to any person,
firm or corporation except in connection with the performance of Consultant’s
duties for the Company and in a manner consistent with the Company’s policies
regarding Confidential Information.  The Consultant also covenants that at any
time after the termination of this Agreement, directly or indirectly, he will
not use any Confidential Information or divulge or disclose any Confidential
Information to any person, firm or corporation, unless such information is in
the public domain through no fault of Consultant or except when required to do
so by a court of law, by any governmental agency having supervisory authority
over the business of the Company or by any administrative or legislative body
(including a committee thereof) with apparent jurisdiction to order Consultant
to divulge, disclose or make accessible such information.  All written
Confidential Information (including, without limitation, in any computer or
other electronic format) which comes into the Consultant’s possession during the
Consulting Term shall remain the property of the Company.  Except as required in
the performance of the Consultant’s duties for the Company, or unless expressly
authorized in writing by the Company, the Consultant shall not remove any
written Confidential Information from the Company’s premises, except in
connection with the performance of Consultant’s duties for the Company and in a
manner consistent with the Company’s policies regarding Confidential
Information.  Upon termination of this Agreement, the Consultant agrees to
return immediately to the Company all written Confidential Information
(including, without limitation, in any computer or other electronic format) in
Consultant’s possession.
 
8.           Status as Independent Contractor.  The parties intend and
acknowledge that the Consultant is acting as an independent contractor and not
as an employee of the Company.  The Consultant shall have full discretion in
determining the amount of time and activity to be devoted to rendering the
services contemplated under this Agreement and the level of compensation to
Consultant is not dependent upon any preordained time commitment or level of
activity.  The Company acknowledges that the Consultant shall remain free to
accept other consulting engagements of a like nature to the engagement under
this Agreement.  The Company shall not be responsible for any withholding in
respect of taxes or any other deductions in respect of the fees to be paid to
Consultant and all such amounts shall be paid without any deduction or
withholding.  Nothing in this Agreement shall be construed to create any
partnership, joint venture or similar arrangement between the Company and the
Consultant or to render either party responsible for any debts or liabilities of
the other.


 
 

--------------------------------------------------------------------------------

 
 
9.           Consultant’s Services to Others.           The Company acknowledges
that Consultant and his affiliates are in the business of providing consulting
advice to others.  Nothing herein contained shall be construed to limit or
restrict Consultant or his affiliates in conducting such business with respect
to others or in rendering such advice to others.  The Consultant acknowledges
that the Company may hire other consultants to provide services complimentary to
those provided by the Consultant.


10.           Conflict of Interest.          The Consultant and the Company
agree that there is no conflict of interest in connection with the retention by
the Company of the Consultant pursuant to this Agreement.
 
11.           Waiver of Breach.            The waiver by any party hereto of a
breach of any provision of this Agreement shall not operate nor be construed as
a waiver of any subsequent breach.
 
12.           Binding Effect; Benefits.            Neither of the parties hereto
may assign its or his rights hereunder without the prior written consent of the
other party hereto, and any such attempted assignment without such consent shall
be null and void and without effect.  This Agreement shall inure to the benefit
of, and shall be binding upon, the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives.
 
13.           Notices.                        All notices and other
communications which are required or may be given under this Agreement shall be
in writing and shall be deemed to have been duly given (a) when delivered in
person, (b) one (1) business day after being mailed with a nationally recognized
overnight courier service, or (c) three (3) business days after being mailed by
registered or certified first class mail, postage prepaid, return receipt
requested, to the parties hereto at:
 

 
If to the Company, to :
c/o ICS, 2515 Ocean View Blvd., Ste 305

 
 
La Canada, CA 91011




 
If to the Consultant, to:
3501 Lago De Talavera

 
 
Wellington, Fl 33467



12.           Entire Agreement; Amendments.                 This Agreement
contains the entire agreement and supersedes all prior agreements and
understandings, oral or written, between the parties hereto with respect to the
subject matter hereof.  This Agreement may not be changed orally, but only by an
agreement in writing signed by the party against whom any waiver, change,
amendment, modification or discharge is sought.


13.           Severability.              The invalidity of all or any part of
any provision of this Agreement shall not render invalid the remainder of this
Agreement or the remainder of such provision.  If any provision of this
Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable.
 
 
 

--------------------------------------------------------------------------------

 
 
14.           Governing Law; Consent to Jurisdiction.                  This
Agreement shall be governed by and construed in accordance with the law of the
State of New York without giving effect to the principles of conflicts of law
thereof.  The parties hereto each hereby submits herself or itself for the sole
purpose of this Agreement and any controversy arising hereunder to the exclusive
jurisdiction of the state courts in the State of New York.
 
15.           Headings.                The headings herein are inserted only as
a matter of convenience and reference, and in no way define, limit or describe
the scope of this Agreement or the intent of the provisions thereof.
 
16.           Counterparts.          This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.  Signatures evidenced by
facsimile transmission will be accepted as original signatures.


[SIGNATURE PAGE FOLLOWS]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.



 
CALIFORNIA GOLD CORP.
     
By:
   
James D. Davidson
 
President & CEO
 
 
     
James D. Davidson


 
 
 

--------------------------------------------------------------------------------

 